Appellant was convicted in the District Court of Limestone County of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The record is before us without statement of facts. We have examined the indictment which follows the language of the statute, *Page 373 
and the charge of the court correctly presents the law. There are a number of special charges in the record but neither by notation upon same nor by separate bill of exceptions is it made to appear that any exception was taken to their refusal. The record also reflects the fact that a continuance was asked, but apparently its refusal was acceptable to appellant for no bill of exceptions was reserved to such action. This is also true of the court's refusal to sustain appellant's motion to quash the indictment.
No error appearing in the record, an affirmance is ordered.
Affirmed.